 Case: 19-11303-BAH Doc #: 99 Filed: 05/05/20 Desc: Main Document                     Page 1 of 6




                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF NEW HAMPSHIRE



                                                              )
In re:                                                        )     Chapter 11
                                                              )
NEW HAMPSHIRE HIGHWAY HOTEL GROUP, LLC,                       )     Case No. 19-11303-BAH
                                                              )
         Debtor.                                              )
                                                              )
                                                              )

 OBJECTION OF RITCHIE BROS. PROPERTIES, INC. TO DEBTOR’S MOTION TO
  CONTINUE HEARING ON MOTION TO ASSUME AND ASSIGN EXECUTORY
                CONTRACT PURSUANT TO § 365(a) AND (f)

         NOW COMES Ritchie Bros. Properties, Inc. (“Ritchie”), by and through its undersigned

counsel, and hereby submits this Objection to Debtor’s Motion to Continue Hearing on Motion

to Assume and Assign Executory Contract Pursuant to § 365(a) and (f) (the “Motion to

Continue”), and files this objection to the Motion to Continue. The Motion to Continue is in fact

an attempt by the Debtor to change the terms of the Stipulation between Ritchie and the Debtor

that this Court approved in April. Ritchie relied on the settlement reached between the parties,

and any change to the agreed, court-approved settlement would materially impact Ritchie’s

position. Ritchie objects to any attempt by the Debtor to unilaterally alter material terms of the

Stipulation by which the parties agreed to resolve their dispute.

                                        BACKGROUND

         1.     New Hampshire Highway Hotel Group, LLC (the “Debtor”), commenced this

bankruptcy case by filing a voluntary petition under Chapter 11 of the Bankruptcy Code, 11

U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), on September 19, 2019 (the “Petition Date”).
 Case: 19-11303-BAH Doc #: 99 Filed: 05/05/20 Desc: Main Document                     Page 2 of 6




The Debtor is a single asset real estate debtor but has not filed a plan of reorganization despite

more than 225 days passing from the Petition Date.

       2.      The executory contract at issue is the Purchase Agreement between the Debtor

and Ritchie dated August 8, 2017, as amended, relating to property in Hooksett, New Hampshire

owed by Ritchie (the “Property”).

       3.      Ritchie disputed the Debtor’s right to assume the Purchase Agreement.

       4.      The Debtor previously sought to assume and assign the Purchase Agreement, but

the assignee failed to appear at the hearing to approve such assumption on February 26, 2020.

       5.      Ritchie argued that the Purchase Agreement contained an explicit time-is-of-the-

essence provision such that the Debtor could not assume the Purchase Agreement. Court

scheduled an evidentiary hearing on the legal issues relating to the ability of the Debtor to

assume the Purchase Agreement for early May 2020.

       6.      After settlement discussions, the parties agreed to resolve their dispute by entering

into a stipulation [Dkt. 80] (the “Stipulation”) approved by Court order on April 8, 2020 [Dkt.

87] (the “Approval Order”).

       7.      The Stipulation evidences the compromise reached between the parties. Ritchie

agreed that the Debtor would have until May 4, 2020 (the “Deadline”) by which to file a motion

to assume the Purchase Agreement and deposit $6,800,000.00 into an account with Hinckley,

Allen & Snyder, LLP (the “Escrow Account”) as adequate assurance of future performance. If

the Debtor failed to meet the terms of the Stipulation by the Deadline, Ritchie would recover the

Property without any further delay.

       8.      The timing in the Stipulation represents a compromise between the excessive time

the Debtor was taking without any progress to close on the Property and the uncompensated




                                                  2
 Case: 19-11303-BAH Doc #: 99 Filed: 05/05/20 Desc: Main Document                        Page 3 of 6




delay inflicted on Ritchie. In other words, the terms represent the interest of the Debtor in

attempting to obtain value from the Purchase Agreement, while establishing a reasonable

deadline by which Ritchie would recover the Property.

       9.      The Court’s Order approving the Stipulation provided that Ritchie, the Debtor or

the United States Trustee was to file an affidavit informing this Court that the Debtor failed to

satisfy the terms of the Settlement Agreement. On May 5, 2020, after Debtor failed to satisfy the

Stipulation terms, Ritchie filed said affidavit.

       10.     The Order provides that seven (7) days after the filing of an affidavit by Ritchie,

the Debtor or the U.S. Trustee, the case shall be dismissed pursuant to the terms of the

Stipulation and LBR 9071-1. This term was a material element of the compromise to which

Ritchie and the Debtor agreed.

                                            ARGUMENT

       Ritchie requests that this Court deny the Motion to Continue and instead dismiss this case

as the parties agreed in the Stipulation. The timing requirements in the Stipulation represent the

compromise reached between the parties to balance the Debtor’s attempt to obtain value from the

Purchase Agreement with the fact that Ritchie has been unable to obtain any value from the

Property for years. The Debtor failed to comply with these timing requirements. By the terms of

the Stipulation Ritchie is entitled to dismissal of this case and is further entitled to recover

possession of the Property.

       The Debtor’s stated reason for the latest delay is that money cannot be transmitted from

London to the United States unless someone physically goes to London to get it. This

justification is particularly difficult to accept given the Debtor’s perpetual delays and excuses

throughout the duration of the parties’ contractual relationship, which have thus far extended the




                                                   3
 Case: 19-11303-BAH Doc #: 99 Filed: 05/05/20 Desc: Main Document                     Page 4 of 6




closing date for over two (2) years from the original closing deadline. Further, although Debtor

submitted a lengthy letter pleading for additional time based on so-called “equitable”

considerations (which Ritchie Bros. disputes), it is notable that no affidavit from the proposed

assignee or other support of any kind was offered regarding the purported inability to complete a

wire transfer, or to establish why six (6) additional weeks would be required to do so.

       In any event, the Debtor filed the motion to assume the Purchase Agreement to this latest

buyer on April 11, 2020, over a month after the Governor’s March 13, 2020 executive order first

declaring a State of Emergency in response to COVID-19, and a week after the Governor’s April

3, 2020 executive order extending the State of Emergency for an additional 21 days. In other

words, despite the Debtor’s suggestion that the pandemic was an unexpected occurrence that

delayed the parties’ performance, in reality it was already in full swing by the time of their

agreement. There has already been ample time for the delivery of funds. The Debtor has run out

of excuses.

       Further, the Debtor has no funds available to compensate Ritchie for the use of the

Property, and further delay will only increase the damages that Ritchie incurs without any hope

of recovery. The Debtor cannot simply ignore the terms of its bargained-for exchange with

Ritchie. In light of the foregoing, and in consideration of the months of harm caused to Ritchie

through these delays, the Court should accordingly enter an order dismissing this case in

accordance with the Stipulation.

                                         CONCLUSION

       WHEREFORE, Ritchie respectfully requests that this Court enter an order dismissing

this case as required by the Stipulation, and to cease the Debtor’s efforts to circumvent the

bargain to which it agreed.




                                                 4
 Case: 19-11303-BAH Doc #: 99 Filed: 05/05/20 Desc: Main Document            Page 5 of 6




                                          RITCHIE BROS. PROPERTIES, INC.

                                          By its attorneys,

                                          /s/ Jennifer V. Doran
                                          Jennifer V. Doran (pro hac vice)
                                          Hinckley, Allen & Snyder LLP
                                          28 State Street
                                          Boston, MA 02109-1775
                                          (617) 345-9000 (Phone)
                                          (617) 345-9020 (Fax)
                                          jdoran@hinckleyallen.com
Dated: May 5, 2020




                                      5
 Case: 19-11303-BAH Doc #: 99 Filed: 05/05/20 Desc: Main Document                   Page 6 of 6




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE


                                                             )
In re:                                                       )       Chapter 11
                                                             )
NEW HAMPSHIRE HIGHWAY HOTEL GROUP, LLC,                      )       Case No. 19-11303-BAH
                                                             )
         Debtor.                                             )
                                                             )
                                                             )

                                CERTIFICATE OF SERVICE

I      , Jennifer V. Doran, hereby certify that on this 5th day of my, 2020, I caused to be served
a copy of the Objection of Ritchie Bros. Properties, Inc. to Debtor’s Motion to Continue Hearing
on Motion to Assume and Assign Executory Contract Pursuant to § 365(a) AND (f), to the
following parties:

By First Class Mail

Edmond J. Ford on behalf of Debtor NH Highway Hotel Group, LLC
39 Hackatt Hill Road
Hooksett, NH 03106-2508
eford@fordlaw.com

By Electronic Mail

Kimberly Bacher on behalf of U.S. Trustee Office of the U.S. Trustee
kimberly.bacher@usdoj.gov

Jennifer V. Doran on behalf of Interested Party Ritchie Brothers Properties, Inc.
jdoran@hinckleyallen.com, calirm@hinckleyallen.com

Richard K. McPartlin on behalf of Debtor NH Highway Hotel Group, LLC
rmcpartlin@fordlaw.com

Office of the U.S. Trustee
USTPRegion01.MR.ECF@usdoj.gov

James Kelly, Kelly Law PLLC on behalf AJC Partners, LLCs
kellylawpllc@gmail.com


                                             /s/ Jennifer V. Doran
                                             Jennifer V. Doran


                                                6
